Appeal from an order of the County Court of Saratoga County which denied a motion to vacate an order of that court directing third parties examined in proceedings supplementary to judgment, to pay over to the sheriff of Saratoga *977county the sum of $233.25 within five days after service of copy of order. The action for goods sold and delivered was against the defendants, judgment debtors. Thereafter, judgment debtors conveyed real estate and after payment of certain liens and encumbrances there remained a balance of the purchase price, which was deposited in the Adirondack Trust Company in the joint names of the third parties, who are the appellants here. An order of the Saratoga County Court granted the judgment creditor’s application to compel the third parties to pay over and deliver to the sheriff of Saratoga county the amount of the judgment creditor’s judgment. The motion to vacate said order was properly denied, and the order denying such motion must be affirmed. Order unanimously affirmed, with costs. Present — Bill, P. J., Bliss, Heffernan, Schenck and Poster, JJ.